Title: To Thomas Jefferson from Elisha Bennett, 12 February 1803
From: Bennett, Elisha
To: Jefferson, Thomas


          
            Kinderhook State New Yorkfeby. the 12th. 1803
          
          Honoured Sir I wish to inform your Excellency of the Cruell intreatment which I Have Met with in Regard to wages Being Due to Me for Servisses Dun In the Continantal Servis in the Late american war. May it Please your Excellency, I Enterd on Board the Continantal frigate: Trumbull, Dudley Saltonstall Esqr Commander: on the 7th. of jany. 1777 and Continued on Board until the 13th of februay 1778—as Second Mate—it Being 13 Months & 6 Days at 15 Dollars Per Month—My wages amounted to one Hundred & Ninty Eight Dollars—& I Received 72 Dollars whilst Belonging to the Ship for the youse of My family & Have Never Reced. one farthing from that time to this—May it Please your Excellency—when I was Dischargd from the Trumbull I amedeately went to Sea & Had the Misforting of Being taken Prisoner four times going So that I Had Not an oppertunity of apploying for My wages until the war Endd. and when the Honourable Congress was Pleased to advertis threw out the United States for all Soldiers & Seamen who Had Served in the Continantal Servis in the Late war & Had Not Reced. their wages—if they apployd after a Ragaler Manner they Should Receive their wages—and in the year 1792 I apployd to Congress in Philadelphia, But Could Have Nothing Don for Me, where as their was So many which Had apployd Befour Me—May it Please your Excellency I Have Producd a Certificate which I Reced from one of the Principle officers Belonging to the Trumbull—who Made oath that I was the Identacle Man, and the Certificate Sind By the Mare of the City of New York—But all in Vain—May it Please your Excellency I Have traveld since November—1792—2530 Miles in Persute of the Ballance of My just wages and am Denied of it, without knowing for what Reason—My Name is in the Trumbulls Books where I Stand open unpaid at the Auditor office—I Hombly Beg that your Excellency will Be So well Pleasd as to Inquire into this Matter, and to know the Reason why the Honourable Congress Refuses to allow Me the Ballance of My just wages—for which favour I Shall for Ever Be with Much thankfullness your Excellencys Most obediant Servent—
          
            Elisha Bennett
          
        